                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              JONESBORO DIVISION


TORRAE BROWN                                                                 PLAINTIFF


VS.                                  CASE NO. 3:19CV00013 PSH


NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                                              DEFENDANT



                                         JUDGMENT

      Pursuant to the Order filed in this matter this date, this case is dismissed with prejudice.

      IT IS SO ORDERED this 6th day of September, 2019.



                                                UNITED STATES MAGISTRATE JUDGE
